Judge Robertson
delivered the opinion of the Court.
The appeal was improperly taken to the circuit court, from a judgment by a Justice for $>8. The circuit court not having jurisdiction, ought to have dismissed the appeal. It could render no other judgment. The appeal bond was for less than double theamountofthe judgment by the magistrate. For this, the court had a right to dismiss the appeal. But having dismissed it, the creditor should have been *138remitted to his judgment before the magistrate. The circuit court had no right to render judgment in his favor for the amount of the judgment appealed from* Dismissing the appeal, reinstated the parties as they stood, when it was prayed. After the dismission, the court had no authority over the case, and therefore had no right to adjudicate upon it. No controversy was then pending in the circuit court. The appeal brought the case into the circuit court; dismissing the appeal, sent the case back to the justice. The court, therefore, erred in rendering judgment for the ap-pellee, for his demand.
Brown, for plaintiff; Richardson, for defendant.
Wherefore, the judgment is reversed, and the-cause remanded, with instructions, to dismiss the appeal for want of a sufficient bond, and for want of jurisdiction in the circuit court.